UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-4195


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONALDO HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cr-00202-PWG-1)


Submitted:   March 30, 2017                 Decided:   April 5, 2017


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mirriam Z. Seddiq, MIRRIAM Z. SEDDIQ, LLC, Upper Marlboro,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Nicolas A. Mitchell, Bryan E. Foreman, Assistant United
States Attorneys, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Leonaldo Harris was charged with conspiracy to distribute and

possess    with   intent   to   distribute   1000   kilograms   or   more   of

marijuana, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A) (2012).

Harris pled guilty pursuant to a written plea agreement, but he

subsequently moved to withdraw his plea.               He argued that an

affidavit revealed new information about his case that called into

question the district court’s previous denial of his motions to

suppress.     The district court denied his motion to withdraw his

guilty plea.      We affirm.

     We review the denial of a motion to withdraw a guilty plea

for abuse of discretion.         United States v. Nicholson, 676 F.3d
376, 383 (4th Cir. 2012) (defining abuse of discretion).                    “A

defendant has no absolute right to withdraw a guilty plea,” id. at

383-84 (internal quotation marks omitted); thus, the defendant has

the burden of showing a fair and just reason for withdrawal, see

United States v. Vonn, 535 U.S. 55, 72 (2012).          “[A] fair and just

reason . . . is one that essentially challenges . . . the fairness

of the [Fed. R. Crim. P.] 11 proceeding.”               United States v.

Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).               In determining

whether a defendant has met his burden, courts consider multiple

factors:

     (1) whether the defendant has offered credible evidence
     that his plea was not knowing or not voluntary;
     (2) whether the defendant has credibly asserted his

                                      2
       legal innocence; (3) whether there has been a delay
       between the entering of the plea and the filing of the
       motion to withdraw the plea; (4) whether the defendant
       had   the   close  assistance   of  competent  counsel;
       (5) whether withdrawal will cause prejudice to the
       government;    and   (6)    whether   withdrawal   will
       inconvenience the court and waste judicial resources.

Nicholson, 676 F.3d at 384 (citing United States v. Moore, 931
F.2d 245, 248 (4th Cir. 1991)).

       “The most important consideration in resolving a motion to

withdraw a guilty plea is an evaluation of the Rule 11 colloquy at

which    the     guilty   plea    was    accepted.”        Id.    at    384   (internal

quotation marks omitted).               Accordingly, where the district court

substantially        complied     with     the    Rule     11    requirements,         the

defendant must overcome “a strong presumption that [his guilty]

plea    is   final      and   binding.”         Id.   (internal    quotation         marks

omitted); United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir.

1992) (en banc) (same). Additionally, we have stated that although

all of the Moore factors should be considered, the first, second,

and     fourth    are     the    most     important      factors       in   making     the

determination of whether to allow withdrawal of the plea.                        United

States v. Sparks, 67 F.3d 1145, 1154 (4th Cir. 1995).

       We have reviewed the record on appeal, and we conclude that

the district court did not abuse its discretion in denying Harris’

motion to withdraw his guilty plea.                   The record shows that the

district court held a hearing and properly weighed all of the Moore

factors before deciding to deny the motion.                      The district court

                                            3
conducted a thorough and comprehensive Rule 11 hearing prior to

accepting Harris’ guilty plea.       The record further shows that

counsel vigorously pursued several pretrial motions on Harris’

behalf, and negotiated a favorable sentence for Harris.    We also

agree with the district court that the affidavit Harris presented

with his motion did not credibly call into question the court’s

earlier rulings made on the motions to suppress.

     Accordingly, we affirm the district court’s denial of the

motion to withdraw the plea and the district court’s judgment.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                 4